 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   GEOVANNI PENA,                               1:21-cv-00833-GSA-PC
12                   Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                  REQUEST FOR THE COURT TO
13              v.                                SUPPLEMENT PAGE 6 OF HIS
                                                  COMPLAINT WITH HIS SIGNATURE
14   UNITED STATES, et al.,                       (ECF No. 3.)
15                   Defendants.                  ORDER STRIKING COMPLAINT FOR
                                                  LACK OF SIGNATURE, WITH LEAVE
16                                                TO FILE AN AMENDED COMPLAINT
                                                  BEARING PLAINTIFF’S SIGNATURE
17
                                                  THIRTY-DAY DEADLINE TO FILE
18                                                FIRST AMENDED COMPLAINT
19                                                ORDER FOR CLERK TO SEND
                                                  COMPLAINT FORM TO PLAINTIFF
20

21

22

23   I.     BACKGROUND
24          Geovanni Pena (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
25   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). On May 24, 2021,
26   Plaintiff filed the Complaint commencing this action. (ECF No. 1.) The Complaint lacks
27   Plaintiff’s signature. (Id.) On June 1, 2021, Plaintiff filed a request for the court to supplement
28   page 6 of the Complaint with his signature. (ECF No. 3.)

                                                     1
 1   II.    MOTION TO AMEND – FED. R. CIV. P. 15(a)
 2          Plaintiff may not add his signature to the Complaint in this manner. Under Rule 220,
 3   Plaintiff may not amend the Complaint by adding information or exhibits submitted separately
 4   from the Complaint.1 To add information or make a correction to the Complaint, Plaintiff must
 5   file an amended complaint which is complete in itself, without reference to prior complaints. To
 6   add his signature, Plaintiff must file a First Amended Complaint, complete in itself, with the
 7   signature affixed. All filings submitted to the court must bear the signature of the filing party.
 8   Local Rule 131; Fed. R. Civ. P. 11(a).
 9   III.   CONCLUSION
10          Accordingly, IT IS HEREBY ORDERED that:
11          1.        Plaintiff’s request for the court to supplement page 6 of his Complaint with his
12                    original signature is DENIED;
13          2.        The Complaint is STRICKEN from the record for lack of signature, with leave to
14                    file a First Amended Complaint;2
15          3.        Within thirty days from the date of service of this order, Plaintiff may file a First
16                    Amended Complaint bearing his signature;
17          4.        The First Amended Complaint should be clearly and boldly titled “First Amended
18                    Complaint,” refer to case number 1:21-cv-00833-GSA-PC, and be signed under
19                    penalty of perjury;
20          5.        The Clerk of Court shall send one Bivens civil rights complaint form to Plaintiff.
21                     and
22
            1
23              Local Rule 220 provides, in part:

24                  Unless prior approval to the contrary is obtained from the Court, every pleading
            to which an amendment or supplement is permitted as a matter of right or has been
25          allowed by court order shall be retyped and filed so that it is complete in itself without
            reference to the prior or superseded pleading. No pleading shall be deemed amended or
26          supplemented until this Rule has been complied with. All changed pleadings shall contain
            copies of all exhibits referred to in the changed pleading.
27          2
               A document which is “stricken” will not be considered by the Court for any purpose.
28   (Informational Order, ECF No. 2 at 2:7-8.)


                                                        2
 1        6.    Plaintiff’s failure to comply with this order shall result in a recommendation that
 2              this case be dismissed.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   June 3, 2021                          /s/ Gary S. Austin
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 3
